Citation Nr: 1032701	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  99-06 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric disorder, 
secondary to hypertension.

3.  Entitlement to service connection for heart disease, 
secondary to hypertension. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on October 12, 2006, which 
vacated a June 2005 Board decision and remanded the case for 
additional development.  The issue initially arose from rating 
decisions in January 1997 and January 2004 by the New York, New 
York, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A personal hearing at the RO was held in March 1998.

In a March 2007 decision, the Board remanded the claims in part 
so that additional records could be requested in conjunction with 
the October 2006 Joint Motion for Remand instructions.  


FINDINGS OF FACT

1.  Hypertension was not manifested in service, but was initially 
demonstrated many years after service; a preponderance of the 
evidence is against a finding that the Veteran's current 
hypertension is related to his military service.

2.  There is no persuasive medical evidence or opinion of a 
medical relationship, or nexus, between a psychiatric disorder 
and service; nor is there any persuasive medical evidence or 
opinion that a psychiatric disorder is proximately due to or 
aggravated by a service-connected disability. 

3.  Heart disease was first diagnosed many years after service, 
and there is no persuasive medical evidence or opinion of a 
medical relationship, or nexus, between heart disease and 
service; nor is there any persuasive medical evidence or opinion 
that heart disease is proximately due to or aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by military 
service, nor may service incurrence of hypertension be presumed.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009). 

2.  A psychiatric disorder was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  Heart disease was not incurred in or aggravated by active 
service, nor may service incurrence be presumed, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an April 2007 letter 
that explained what information and evidence was needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the April 2007 letter, and opportunity 
for the Veteran to respond, the March 2010 supplemental statement 
of the case (SSOC) reflects readjudication of the claim.  Hence, 
the Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

Additionally, the Veteran was afforded a VA examination for 
hypertension in November 1996 that was fully adequate for the 
purposes of rendering this decision.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

The Veteran was not provided with a VA examination and opinion to 
assess the current nature and etiology of his claimed psychiatric 
disorder or heart disability.  However, VA need not conduct an 
examination with respect to the claim on appeal, as information 
and evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4). Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide a 
VA medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply stated, the standards of McLendon are not met in this 
case, as there is no evidence that any psychiatric disorder or 
heart disability manifested in service or was otherwise related 
to service.  Thus remand for VA examinations is not necessary. 

The Board also notes that complete service treatment records from 
the Veteran's Reserve service are not associated with the claims 
file.  The claims file includes documentation that the RO took 
several steps to attempt to obtain these records, including 
requesting the records from the U.S. Army Hospital Facility, Fort 
Brook in San Juan, Puerto Rico (A/K/A Rodriguez Army Health 
Clinic, Fort Buchanan, Puerto Rico) and the Puerto Rican National 
Guard, Camp Santiago Training Site Medical Section in Salinas, 
Puerto Rico.

In July 2007, the Medical Record Assistant of the Puerto Rican 
National Guard indicated that he did not have the Veteran's 
service treatment records.  In February 2010, the RO made a 
formal finding that the Veteran's service treatment records were 
unavailable after noting that all efforts to obtain the 
information had been exhausted and that further attempts would be 
futile.  See 38 C.F.R. § 3.159(c)(2). A December 2007 letter 
informed the Veteran of the RO's inability to obtain the service 
treatment records.  Under these circumstances, the Board finds 
that VA has fulfilled its duty to attempt to obtain the Veteran's 
Reserve records, and that no further action in this regard is 
required.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including 
hypertension and cardiovascular-renal disease, if manifest to a 
compensable degree within one year of separation from active 
service.  Such diseases shall be presumed to have been incurred 
in service even though there is no evidence of disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009). 

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before the 
onset of aggravation. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Hypertension

Factual Background and Analysis

Service treatment records are negative for any complaints, 
treatment, abnormalities, or diagnosis referable to hypertension 
or any cardiovascular problems during service.  The Veteran was 
seen on numerous occasions for various maladies during service, 
but was not shown to have any symptoms or findings indicative of 
a cardiovascular disorder or hypertension.  Blood pressure 
readings during service were as follows: 118/88 (entrance exam 
November 1977), 110/82 (periodic exam April 1979), 110/70 
(December 1978), 138/94 (March 1979), 116/80 (July 1979), 110/80 
(September 1979), 116/76 (March 1980), 130/82 (April 1980), and 
110/80 (August 1980).  Chest x-ray studies in July 1979 and 
January 1980 were negative and showed no significant 
abnormalities.  On a medical history in August 1980, the Veteran 
denied any problems with severe or frequent headaches, heart 
trouble, or high blood pressure.

Private medical records show that the Veteran was treated for 
various maladies from 1994 to 1996.  An ophthalmology clinical 
note in May 1994 showed a history of hypertension treated with 
medications.  A walk-in clinic note in December 1994 showed a 
history of intermittent chest pain and pressure accompanied by a 
pounding sensation since an automobile accident in 1992.  The 
Veteran reported a history of possible high blood pressure but 
denied any history of heart disease; he did note a family history 
of heart disease.  When seen in March 1996, the Veteran reported 
that he was hypertensive since 1977 while in service.  When seen 
in May 1996, he reported a 16 year history of hypertension and 
onset of chest pain for one day.  He noted that his father, 
grandmother and grandfather died of heart disease, and that his 
mother had hypertension.  The note indicated that the Veteran was 
started on Accupril three weeks earlier when he was diagnosed 
with hypertension.  The Veteran underwent private hospitalization 
in May 1996, and during that time, cardiac catherization with 
rotoblation and angioplasty, an exercise stress test with 
thallium, and an echocardiogram were performed.  The diagnoses 
included coronary artery disease and hypertension.

During VA hypertension examination in November 1996, the Veteran 
reported a history of hypertension since service and coronary 
artery disease, status post angioplasty in May 1996.  The 
diagnoses included coronary artery disease and hypertension.

At a personal hearing at the RO in March 1998, the Veteran 
testified that he had a problem with hypertension in service, 
including at the time of discharge in 1980.  He attempted to 
enlist in the State National Guard in Puerto Rico a few months 
later but was rejected because of high blood pressure.  He was 
then referred to a private doctor, who was also in the National 
Guard and was prescribed medication which lowered his blood 
pressure and allowed him to enter the National Guard.  The 
Veteran testified that he had problems with hypertension ever 
since then and was forced to resign from the National Guard 
because of hypertension.  He also testified that he sought 
medical attention for heart problems during active service, but 
was told that his blood pressure was all right. 

At the hearing, the Veteran submitted a letter from M. J. F., 
M.D., to the effect that he evaluated the Veteran at Ft. Brooke, 
PR during the first week of March 1981, and that his examination 
revealed hypertensive cardiovascular disease.  The Veteran was 
reevaluated at Camp Santiago Training Site in Salinas, Puerto 
Rico on March 14, 1981 and again showed hypertensive 
cardiovascular disease manifested by a blood pressure of 130/80 
and pulse of 80/min. 

In April 1998, the RO requested that Dr. F. furnish copies of any 
medical records for treatment of the Veteran in March 1981.  The 
RO also sent letters to the two Puerto Rico National Guard 
facilities identified in Dr. F.'s letter requesting any medical 
records pertaining to the Veteran.  In January 1999, Dr. F. 
responded that he did not have any records in his possession and 
that his earlier statement was based on his memory and his 
personal records of his military service.

The evidentiary record includes numerous medical records and a 
decision from the Social Security Administration showing that the 
Veteran was awarded disability benefits based primarily on 
organic brain disease in July 1999.  The medical records also 
include private medical records noting a history of heroin abuse 
(December 1996), and alcohol abuse (November 1998).  It was also 
noted that the Veteran had a personality change following a 
cerebrovascular accident (CVA) in 1997. 

The Veteran contends that his hypertension was present in service 
and that he was started on hypertensive medications only a couple 
of months after he was discharge from service in 1981, and has 
been using hypertensive medications ever since that time.  He 
avers that he was denied acceptance into the National Guard three 
months after discharge from active service because of his 
hypertension.

The medical evidence of record confirms that hypertension has 
been diagnosed.  However, a veteran seeking disability benefits 
must establish not only the existence of a disability, but also 
an etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000).

The first medical evidence of such disability is more than 14 
years after service, and there is no basis for applying the 
chronic disease presumptive provisions of 38 U.S.C.A. § 1112.  
Although the Veteran testified that he had problems with 
hypertension and sought medical attention during service, the 
service treatment records contradict that assertion.  In fact, on 
a medical history report in August 1980, only four months prior 
to his discharge from service, the Veteran specifically denied 
any problems with high blood pressure or heart problems, or any 
commonly associated symptoms such as frequent or severe 
headaches.  The Board also finds it significant that, despite 
supposedly being on medications for control of hypertension since 
shortly after discharge from service, the Veteran has been unable 
to provide any treatment records or even the name of a single 
doctor who treated him for any cardiovascular problems prior to 
1994. 

The fact that the first medical evidence of a hypertension 
disability is more than 14 years after service is also strong 
evidence against a finding of any continuity of symptomatology 
and against his claim for service connection.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000).  

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly 
considered the lay evidence offered by the Veteran in the form of 
his correspondence to VA in which he asserted his belief that his 
hypertension was related to service.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  

While the veteran is competent to testify as to the symptoms he 
has experienced, he is not competent to testify to the fact that 
what he experienced in service is the same condition that he is 
currently diagnosed with.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Given the Veteran's inconsistent testimony concerning 
treatment in service and his inability to provide any competent 
medical evidence showing that he had hypertension until many 
years after discharge from service, the Board finds his testimony 
is unreliable.

The Board has considered the statement from Dr. F., but does not 
find his letter to be persuasive.  His recollections of treatment 
of the Veteran in March 1981 were based essentially on a medical 
history as provided by the Veteran's wife.  Dr. F. stated that he 
did not have any treatment records pertaining to the Veteran, and 
that he relied on his memory, his National Guard drill records 
which showed that he was at the two National Guard facilities in 
March 1981, a review of the Veteran's medical records, and a 
history provided by the Veteran's wife.  He offered no 
explanation as to how, as the medical officer at a Combat Support 
Hospital, he could recall evaluating this Veteran for high blood 
pressure nearly 17 years later with such specificity.  That is, 
he noted that the Veteran's blood pressure on March 14, 1981, was 
130/80, a reading that he diagnosed as hypertensive 
cardiovascular disease.

Notwithstanding the fact that such a reading would not satisfy 
the minimum criteria for a compensable evaluation for 
hypertensive vascular disease (see 38 C.F.R. § 4.104, Diagnostic 
Code 7101) for the presumption of service incurrence to attach, 
neither he nor the Veteran has provided VA with a copy of the 
1981 medical report which purports to show hypertension.  Since 
Dr. F. does not have any medical records, and the Veteran has not 
provided any treatment records prior to 1994, the Board can only 
conclude that his opinion was based entirely on a history as 
provided by the Veteran's wife and the fact that his records 
showed that the Veteran was on duty in March 1981.  A bare 
conclusion, even when reached by a health care profession, is not 
probative without a factual predicate in the record.  Miller v. 
West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 
185, 187 (1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty.

The Board finds that the competent evidence of record, while 
showing a currently diagnosed disability of hypertension, does 
not demonstrate hypertension manifested to a compensable degree 
within one year of separation or related to service.  In sum, for 
the reasons and bases expressed above the Board finds that the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection for hypertension.  The benefit-
of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b).  The benefit sought on appeal is 
accordingly denied. 

Psychiatric Disorder and Heart Disease

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for a psychiatric disorder and heart disease is not 
warranted.

While the Veteran has asserted that he has a psychiatric disorder 
and heart disease secondary to hypertension, the decision herein 
denies service connection for a hypertension.  Hence, as a matter 
of law, the claims for service connection for a psychiatric 
disorder and heart disease as secondary to hypertension are 
without legal merit, and must be denied as a matter of law.  See 
38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In addition, while records of VA and private treatment reflect 
diagnoses of and treatment for a psychiatric disorder and heart 
disease, there is simply no competent, probative, medical 
evidence or opinion even suggesting a relationship between any of 
these disorders and service and neither the Veteran nor his 
representative has identified, presented, or alluded to the 
existence of any such medical evidence or opinion.  In short, 
there is no competent medical evidence to support the claim for 
service connection for a psychiatric disorder and heart disease 
on a direct basis.

Additionally, the Board notes that there is no evidence that 
heart disease manifested itself to a compensable degree within 
one year of the Veteran's separation from military service.  
Rather, a walk-in clinic note in December 1994 showed a history 
of intermittent chest pain and pressure accompanied by a pounding 
sensation since an automobile accident in 1992.  There is simply 
no medical evidence of heart disease during the first year 
following separation from service.  Thus, service connection is 
not warranted for heart disease on a presumptive basis.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In short, there is no competent medical evidence to support the 
claims for service connection for a psychiatric disorder and 
heart disease. 


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a psychiatric disorder, to 
include as secondary to hypertension is denied.

Entitlement to service connection for heart disease, to include 
as secondary to hypertension is denied. 



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


